DETAILED ACTION
1.	This office action is a response to amendments submitted on 03/16/2021. 
2.	Applicant's arguments with respect to the claims have been considered but they are moot in view of the new amendments and the modified ground of rejection.
3. 	Claims 1-20 are presented for examination.
Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 9-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (20180106105).
In regards to claims 1, 9 and 17, HALEY shows (Figs. 1-4) an integrated winch motor assembly, comprising: 
a winch motor (i.e. 100/130) to let a winch rope out and to pull the winch rope in at a plurality of speeds (pars. 7, 31, 35, 41, 49, 81, 91, i.e. motor assembly 130 to signal control of motor speed and rotation direction of the winch drum);
winch motor power control circuitry (within 130) coupled to the winch motor (pars. 35, 45, 51); 
control circuitry (pars. 56, 80-85) coupled to control the motor power control circuitry, 
a winch suitable for industrial applications has the motor assembly (132) self-centered with a housing (128), comprising at least two parts, configured to protect the winch motor (132), 
	HALEY does not explicitly discloses in response to receiving a first activation signal from a momentary switch, control the winch motor to provide a first speed for a first period of time after receiving the first activation signal, the control circuitry also configured to control the winch motor to provide a second speed in response to the first period of time expiring.
However, Anthony discloses a motor assemblies for architectural coverings (such a winch) receiving a first activation signal from a momentary switch, control the winch motor to provide a first speed for a first period of time after receiving the first activation signal, the control circuitry also configured to control the winch motor to provide a second speed in response to the first period of time expiring (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).
Thus, given the teaching of Anthony, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit/system of HALEY  to control the outgoing speed of the winch or rope to be changed in a time fashion manner where the speed is different from a first period to second period, consequently controlling the load to be secured under multiple operations and environments, hence improving the system reliability and protection.
In regards to claims 2, 11 and 18, Anthony further shows and discloses wherein the first speed is slower than the second speed (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).

In regards to claim 10, Anthony further shows and discloses further comprising an energize switch that is required to be pushed before the electronic winch can be operated (pars. 116, 149, 152, 157-160, 163, 166, 167 and Figs. 31-33).

6.	Claims 4-6, 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (20180106105) and further in view of Kokubo et al. (US 20030128002 A1).
In regards to claims 4-6, 13-15 and 20, HALEY as modified by Anthony does not explicitly discloses wherein a first voltage is modulated to control the winch motor to provide the first speed, wherein the first voltage is pulse width modulated to control the winch motor to provide the first speed, wherein the first voltage is applied to the winch motor to provide the second speed.
However, Kokubo further discloses wherein a first voltage is modulated to control the winch motor to provide the first speed, wherein the first voltage is pulse width modulated to control the winch motor to provide the first speed, wherein the first voltage is applied to the winch motor to provide the second speed (see Figs. 5-7, 9-18 where the PWM signals are generated to control carriage speeds during different times such start position time to final target or until interruption signal. 


7.	Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable by HALEY et al. (US 20180244507 A1) in view of Anthony et al. (20180106105) in view of Kokubo et al. (US 20030128002 A1) and further in view of YAMAGUCHI et al. (US 20140205340 A1).
In regards to claims 7-8 and 16 HALEY as modified by Anthony and Kokubo does not explicitly discloses wherein the control circuitry also configured to control the winch motor to provide a third speed in response to an indicator that there is no load on the winch motor, in response to an indicator that there is no load on the winch motor, wherein a second voltage is applied to the winch motor to provide the third speed, and further comprising an energize switch that is required to be pushed before the electronic winch can be operated.
However, Kato shows (Fig. 3) in response to an indicator that there is no load on the winch motor (unloaded condition), wherein a second voltage (i.e. current applied) is applied to the winch motor (i.e. motor 9) to provide the third speed (i.e. see motor rotational speed changes from soft  unloaded condition to the loaded detection period) and further comprising an energize switch that is required to be pushed (i.e. trigger 7 is a switch operated by a user) before the electronic winch can be operated.


Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday (9am to 5pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837